Duffel, J.,
concurring. Without expressing any opinion in regard to the Various causes of nullities pleaded by the plaintiffs, I concur in the decree rendered in this case, because I am satisfied that all the grounds of nullities have been cured by the acts of Isaac E. Morse, who is now the only plaintiff in the cause. Those confirmatory acts are : 1st, the letter of the 15th of August, 1851, from the plaintiff to Mr. Geo. A. Freret, cashier of the Union Bank, in answer to a letter of the latter calling his “ attention to the annexed statement of account against the estate of his father, showing a balance due on the bond, of $9,175 85, &c.,” and asking for a settlement of said balance, and interest; and 2dly, the letter of the 22d April, 1852, from the plaintiff to Mr. P. Soulé. In the letter to Mr. Freret, the plaintiff expresses his desire to pay said balance, but his inability to do so, and concludes his letter as follows : “As I said before, should it ever be in my power to settle this debt, nothing would afford me more pleasure.” He also says that (with the exception of a house, lot and a few servants, which are all mortgaged to the Citizens’ Bank and J. C. Wedderstrandt.) he and his mother have no property. He alludes to the sale of the property by the bank, gives in cypher the amount produced by the sale, and expresses his satisfaction that “ every cent of property left by my father has been sold to pay his debts,” adding, “ aud I assure you that the house now owned by Mr. Soulé, Mr. J. H. Shepperd offered me $25,000, in 1834, before I left the city.” In the other letter, the plaintiff says : “P. S. The hopes and wishes of your friends here point to you in connection with an important mission abroad : should such an event transpiro, the ladies insist that I should ask of you to let me know what disposition you propose to make of your house in Rampart Street, and not to rent it without letting me know the terms, &c.”
The above letters, taken in connection with the testimony of Mr. Cenas, the plaintiff’s agent, in the suit against Henry McCall, that “Mr. Morse never complained to witness of his action in the matter, — expressed no dissatisfaction until the inception of the present suit,” convince me that the plaintiff was well aware, at the date of his first letter, of all the informalities on which he now relies to set aside the Sheriff’s sale, and consequently, that he cannot now question the legality of the proceedings, without, at least, pleading and proving error, which he failed to do. C. C. 2252; Charles Fortier v. Charles F. Zimpel, 6 An. 53; Vaughan et al. v. Christine et al., 3 An. 328; Marsh v. Smith, 5 R. 218; Blanchard v. Allain, 5 An. 368; Cobb et al. v. Parham et al., 4 An. 148; Bonneau v. Poydras, 2 R. 1; Broughton v. King, 2 An. 569.
Voonunss, J., concurs in this opinion.
Land, J., took no part in this case.